DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a direction converter” in claim 1. This is found to refer to conveyance belts 36 per Applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, a conveyor (9) and a direction converter (36) are recited at the same indent level as independent structures. However as per Applicant’s specification, conveyor 9 includes belt units 31 which in turn include belts 36. Therefore, the direction converter is part of the conveyor wherein the claim is inconsistent with this. It is the Examiner’s position that the direction converter is part of the conveyor and should be recited as such or at a sub-indent to the conveyor.
Claims 2-6 are rejected by dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, a conveyor (9) and a direction converter (36) are recited at the same indent level as independent structures. However as per Applicant’s specification, conveyor 9 includes belt units 31 which in turn include belts 36. Therefore, the direction converter is part of the conveyor. The claim is inconsistent with this such that its metes and bounds are unclear. It is the Examiner’s position that the direction converter is part of the conveyor and should be recited as such or at a sub-indent to the conveyor.
Claims 2-6 are rejected by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US Pub No. 2016/0107853 A1).
Regarding Claim 1, Hashimoto et al. discloses
a conveyor (160) configured to convey a top sheet of sheets floated from a sheet stack; 
a blower (320) configured to blow air in an obliquely upward direction from a position lower than the conveyor toward the sheet stack (see Fig. 4); and 
a direction converter (161) configured to convert a direction of the air blown by the blower to a direction which is downward more than a direction of the air at a position where the air is blown from the blower and let the air flow in between the top sheet and a second sheet subsequent to the top sheet of the sheets floated from the sheet stack (the angle of the deflected air is negative, therefore more downward than the air that is obliquely blown upwards at a positive angle, see Fig. 4, [0042], [0045]).
	Regarding Claim 2, Hashimoto et al. discloses
the conveyor comprises a conveyance belt (161) configured to convey each sheet in a conveyance direction (i.e. right to left in Fig. 4), and 
the conveyance belt has a function as the direction converter (Fig. 4, [0042], [0045]).
Regarding Claims 3 and 4, Hashimoto et al. discloses
the blower comprises blow openings (324, see Fig. 3) from which air is blown.
Regarding Claim 5, Hashimoto et al. discloses
the conveyance belt comprises a conveyance surface (i.e. outer/circumferential surface of 161) configured to suck and hold the top sheet, and 
the direction converter comprises a downstream end portion (i.e. the portion of 161 extending from a point above 138 to above 320 in Fig. 4) of the conveyance surface in the conveyance direction.
Regarding Claim 6, Hashimoto et al. discloses
a sheet feed tray (136) on which the sheet stack is placed; and 
a sheet feed guide plate (138) comprising a guide surface (i.e. its rightward-facing surface in Fig. 4) configured to regulate positions of downstream ends of sheets on the sheet feed tray in the conveyance direction, wherein 
a downstream edge (i.e. the most downstream/leftward edge of 161 in Fig. 4) of the conveyance surface in the conveyance direction is located downstream than the guide surface in the conveyance direction (i.e. where 138 is roughly at the midpoint of 161 as measured in the conveyance direction), and 
the downstream end portion of the conveyance surface is exposed out of the top sheet which is sucked and held on the conveyance surface prior to conveyance of the top sheet (i.e. when the top sheet is sucked to 161 prior to conveyance, it is located directly above the stack, just upstream of 138 wherein the downstream end portion is exposed leftwards from the top sheet in Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuno et al. (US Patent No. 5,090,676) discloses a conveyor 30, blower 7 and a direction converter 3.
Clark (US Pub No. 2003/0230843) discloses a conveyor feedhead, a blower 156 and a direction converter 105.
Yamaguchi et al. (US Pub No. 2001/0017441) discloses a conveyor 16, a blower 15 and a direction converter 34.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        November 14, 2022